UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-12896 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1265373 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 West Mellen Street, Hampton, Virginia 23663 (Address of principal executive offices) (Zip Code) (757) 728-1200 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ■Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ■ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ■ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes ■ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 4,959,009 shares of common stock ($5.00 par value) outstanding as of April 30, 2012 OLD POINT FINANCIAL CORPORATION FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements 1 Consolidated Balance Sheets March 31, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Income Three months ended March 31, 2012 and 2011 (unaudited) 2 Consolidated Statements of Comprehensive Income Three months ended March 31, 2012 and 2011 (unaudited) 3 Consolidated Statements of Changes in Stockholders' Equity Three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Cash Flows Three months ended March 31, 2012 and 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 (i) Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Old Point Financial Corporation and Subsidiaries Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Cash and due from banks $ $ Interest-bearing due from banks Federal funds sold Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value approximates $1,522,153 and $1,525,624) Restricted securities Loans, net of allowance for loan losses of $8,087,461 and $8,497,731 Premises and equipment, net Bank-owned life insurance Foreclosed assets, net of valuation allowance of $1,616,120 and $1,851,160 Other assets $ $ Liabilities & Stockholders' Equity Deposits: Noninterest-bearing deposits $ $ Savings deposits Time deposits Total deposits Overnight repurchase agreements Term repurchase agreements Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $5 par value, 10,000,000 shares authorized;4,959,009 and 4,959,009 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. - 1 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, (unaudited) Interest and Dividend Income: Interest and fees on loans $ $ Interest on due from banks Interest on federal funds sold Interest on securities: Taxable Tax-exempt Dividends and interest on all other securities Total interest and dividend income Interest Expense: Interest on savings deposits Interest on time deposits Interest on federal funds purchased, securities sold under agreements to repurchase and other borrowings Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest Income: Income from fiduciary activities Service charges on deposit accounts Other service charges, commissions and fees Income from bank-owned life insurance Gain on sale of available-for-sale securities, net 0 Other operating income Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy and equipment Data processing FDIC insurance Customer development Legal and audit expense Other outside service fees Advertising Employee professional development Postage and courier expense Foreclosed assets expense Loss on write-down/sale of foreclosed assets Other operating expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic Earnings per Share: Average shares outstanding Net income per share of common stock $ $ Diluted Earnings per Share: Average shares outstanding Net income per share of common stock $ $ See Notes to Consolidated Financial Statements. - 2 - Index Old Point Financial Corporation Consolidated Statement of Comprehensive Income Three Months Ended March 31, 2012 (unaudited) Net income $ Other comprehensive income (loss), net of tax: Unrealized gains (losses) on securities: Unrealized holding losses arising during the period (net of tax benefit, $281,851) ) Less reclassification adjustment for gains recognized in income (net of tax, $106,894) Other comprehensive loss ) Comprehensive income $ Old Point Financial Corporation Consolidated Statement of Comprehensive Income Three Months Ended March 31, 2011 (unaudited) Net income $ Other comprehensive income, net of tax: Unrealized gains (losses) on securities: Unrealized holding gains arising during the period (net of tax, $68,284) Other comprehensive income Comprehensive income $ See Notes to Consolidated Financial Statements. - 3 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Changes in Stockholders' Equity Accumulated Shares of Additional Other Common Common Paid-in Retained Comprehensive (unaudited) Stock Stock Capital Earnings Loss Total THREE MONTHS ENDED MARCH 31, 2012 Balance at beginning of period $ ) $ Net income 0 0 0 0 Other comprehensive loss, net of tax 0 0 0 0 ) ) Stock compensation expense 0 0 0 0 Cash dividends ($0.05 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ THREE MONTHS ENDED MARCH 31, 2011 Balance at beginning of period $ ) $ Net income 0 0 0 0 Other comprehensive income, net of tax 0 0 0 0 Exercise of stock options 0 0 Stock compensation expense 0 0 0 0 Cash dividends ($0.05 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ See Notes to Consolidated Financial Statements. - 4 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Net gain on sale of available-for-sale securities ) 0 Net amortization of securities Net loss on disposal of premises and equipment 52 0 Net loss on write-down/sale of foreclosed assets Income from bank owned life insurance ) ) Stock compensation expense Deferred tax benefit 0 ) Decrease in other assets Increase in other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of available-for-sale securities ) ) Purchases of held-to-maturity securities 0 ) Proceeds from maturities and calls of securities Proceeds from sales of available-for-sale securities Decrease in loans made to customers Proceeds from sales of foreclosed assets Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in noninterest-bearing deposits Increase in savings deposits Increase (decrease) in time deposits ) Increase (decrease) in federal funds purchased, repurchase agreements and other borrowings ) Proceeds from exercise of stock options 0 Cash dividends paid on common stock ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash payments for: Interest $ $ SUPPLEMENTAL SCHEDULE OF NONCASH TRANSACTIONS Unrealized gain (loss) on securities available-for-sale $ ) $ Loans transferred to foreclosed assets $ 0 $ See Notes to Consolidated Financial Statements. - 5 - Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. General The accompanying unaudited consolidated financial statements of Old Point Financial Corporation (the Company) and its subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information. All significant intercompany balances and transactions have been eliminated. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications of a normal and recurring nature considered necessary to present fairly the financial positions at March 31, 2012 and December 31, 2011 and the results of operations, statement of cash flows, statement of comprehensive income and changes in stockholders’ equity for the three months ended March 31, 2012 and 2011. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's 2011 annual report on Form 10-K. Certain previously reported amounts have been reclassified to conform to current period presentation. AVAILABLE INFORMATION The Company maintains a website on the Internet at www.oldpoint.com. The Company makes available free of charge, on or through its website, its proxy statements, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission (SEC). The information available on the Company’s Internet website is not part of this Form 10-Q or any other report filed by the Company with the SEC. The public may read and copy any documents the Company files at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The Company’s SEC filings can also be obtained on the SEC’s website on the Internet at www.sec.gov. SUBSEQUENT EVENTS In accordance with ASC 855-10/SFAS 165, the Company evaluates subsequent events that have occurred after the balance sheet date but before the financial statements are issued. There are two types of subsequent events: (1) recognized, or those that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements, and (2) nonrecognized, or those that provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date. The Company has plans to expand the building of a current branch office. The Company signed a contract with a general contractor on April 19, 2012. The contract entitles the contractor to a fee of $2.1 million for Phase I of the construction, which includes site work and construction of the building shell. As of the writing of this quarterly report on Form 10-Q, no amounts had been disbursed to the contractor. The Company anticipates that the project will likely cost between $13.0 million and $15.0 million over the next one to two years. In February 2012, the Company made an early retirement offer to employees aged 60 years or over whose age plus years of service will equal at least 70 at December 31, 2012. Senior officers, including the Company’s named executive officers, were not permitted to participate in the plan. In March 2012, the Company expensed $62 thousand related to this plan, which has been included in salaries and benefits expense for the first quarter. In April 2012, the Company expensed an additional $242 thousand related to the plan. Additional expenses may be incurred in May for employees still within the consideration period. The program is voluntary and expenses related to it are being accrued when employees accept the early retirement offer. Other than those discussed above, the Company did not identify any recognized or nonrecognized subsequent events that would have required adjustment to or disclosure in the financial statements. - 6 - Index Note 2. Securities Amortized costs and fair values of securities held-to-maturity are as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (in thousands) March 31, 2012 Obligations ofU.S. Government agencies $ $
